Citation Nr: 0915866	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  07-37 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana



THE ISSUE

Entitlement to a initial rating in excess of 10 percent for 
chronic cellulitis of the scalp.



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 2003 to June 2003 and from December 2003 to March 2005.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2006 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO) that granted service connection for 
chronic cellulitis of the scalp, rated at 10 percent, 
effective March 27, 2005.  This claim is now in the 
jurisdiction of the Indianapolis, Indiana, RO.  A hearing 
before a Decision Review Officer (DRO) at the RO was 
scheduled for March 2008, but the Veteran failed to appear.  
He later requested a videoconference hearing before the 
Board, which was scheduled for January 2009; he again failed 
to appear.


FINDING OF FACT

Throughout the appeal period, the Veteran's chronic 
cellulitis of the scalp has not affected more than 20 percent 
of the exposed areas of his scalp, and has not required 
intermittent systemic therapy such as corticosteroids for a 
total duration of more than six weeks during the past 12-
month period.


CONCLUSION OF LAW

A rating in excess of 10 percent for service-connected 
chronic cellulitis of the scalp is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.3, 4.4, 4.7, 4.118, Diagnostic Codes (Codes) 7800, 7806 
(2008). 



REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the rating decision on appeal granted service connection, 
and assigned a disability rating and effective date for the 
award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A September 2007 
statement of the case (SOC) provided notice on the 
"downstream" issue of entitlement to an increased rating; 
while a November 2008 supplemental SOC (SSOC) re-adjudicated 
the matter after the appellant responded and further 
development was completed.  38 U.S.C.A. § 7105; see Mayfield 
v. Nicholson, 20 Vet. App. 537, 542 (2006).  Notably, a March 
2006 letter also provided him with general disability rating 
and effective date criteria.  The Veteran has had ample 
opportunity to respond/supplement the record, and is not 
prejudiced by any technical notice deficiency (including in 
timing) that may have occurred earlier in the process.  He 
has not alleged that notice in this case was less than 
adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) 
(holding that "where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream issues").

The Veteran's pertinent treatment records have been secured.  
The RO arranged for a VA examination in June 2005; the report 
of that examination is of record.  The RO arranged for 
additional VA examinations in April 2008 and October 2008.  
The Veteran failed to report for such examinations.  He has 
not identified any pertinent evidence that remains 
outstanding.  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of the claim.  

B.  Factual Background

The Veteran's service treatment records (STRs) reveal that he 
first complained of boils or bleeding lesions on his head 
while in Iraq in August 2004.  Repeated visits to sick call 
and a dermatology evaluation yielded varying diagnoses of 
alopecia, dermatitis, eczema, furunculitis, chronic 
folliculitis, and, finally, dissecting cellulitis.  He was 
treated with a rotating regimen of antibiotics, as well as a 
brief course of corticosteroids, and prescription shampoo.  
He was placed on profile and restricted from wearing his 
Kevlar helmet except during mortar attacks and while outside 
the wire.  None of the treatments proved effective and 
symptoms persisted through his separation from service in 
March 2005.

VA medical records from March 2005 and June 2005 indicate 
that he was seen for the condition and recurrent symptoms, 
particularly pain, and continued to receive treatment with 
antibiotics. 

On June and/or July 2005 VA examination, the diagnosis was 
chronic cellulitis.  The examiner noted "lots of raised and 
flat hairless areas" on the Veteran's scalp, some of which 
were tender and shiny.  He documented diffusely boggy deep 
abscesses with purulent drainage over 15 percent of the 
exposed area of the scalp.  The Veteran reported that he wore 
a baseball cap to hide the lesions and that he had missed two 
days of work earlier that year due to the condition.  At that 
examination, neither the claims file nor the Veteran's STRs 
were available for review by the examiner.

In July 2005, the Veteran was examined by a dermatologist at 
the VA Medical Center, who noted extensive patchy hair loss 
with evidence of scarring and a total hair loss of 
approximately 15 percent.  He prescribed a tapering 
corticosteroid treatment over the course of 3 weeks.

VA medical records from August 2005, September 2005, 
September 2006, and March 2007 show that the condition 
continued to be symptomatic.  He continued on a rotation of 
antibiotics including doxycycline, augmentin, rifampin, 
clindamycin, and tetracycline.  

The Veteran's August 2006 Notice of Disagreement (NOD) 
indicated that he believed the condition stemmed from being 
bitten on the hand by an Iraqi child and spread through 
contact with his head.  He noted that the pain was so severe 
he could not lay his head on his pillow to sleep at night, 
and stated that his condition made it harder to find work.  
He also reported that the condition had spread to his face 
(and filed a separate claim for that condition).  On his 
October 2006 Form 9, he specifically indicated that his 
condition had inhibited his ability to work retail because 
the lesions would bleed on the merchandise.  He asserted that 
he felt his condition warranted at least a 25 percent 
disability rating because of the amount of suffering he 
experiences and the companies that wouldn't hire him as a 
result of his appearance.

In a statement submitted in January 2007, the Veteran 
indicated that he had experienced frequent changes in 
employment [some of them apparently linked to a separate 
claim for post-traumatic stress disorder (PTSD)].  He 
specifically stated that Homewood Suites (hotel chain) had 
said they would not hire him based on his chronic cellulitis 
of the scalp.

The RO, in an attempt to further develop the Veteran's claim 
for increased rating, scheduled him for additional VA 
examinations in April and October 2008; he failed to appear 
for these examinations.  

C.  Legal Criteria and Analysis

Disability evaluations are determined by application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations. 
 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned 
with a grant of service connection.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  For the claim adjudicated below, 
the Board finds that the record does not reflect any distinct 
period of time during the appeal period when the criteria for 
the next higher rating were met.   

The Veteran's chronic cellulitis of the scalp is rated under 
Code 7806 (for dermatitis or eczema).  Dermatitis or eczema 
is to be rated under either the criteria of Code 7806 or to 
be rated as disfigurement of the head, face, or neck (Code 
7800) or scars (Codes 7801, 7802, 7803, 7804, or 7805), 
depending upon the predominant disability.  

Code 7806 provides that dermatitis or eczema that involves at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period, is rated 10 percent disabling.  
Dermatitis or eczema that involves 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period, is rated 30 percent disabling.  38 C.F.R. § 4.118. 

Code 7800 provides ratings for disfigurement of the head, 
face, or neck.  Note (1) to Code 7800 provides that the 8 
characteristics of disfigurement, for purposes of rating 
under 38 C.F.R. § 4.118, are: 

Scar is 5 or more inches (13 or more cm.) in length.
Scar is at least one-quarter inch (0.6 cm.) wide at the 
widest part.
Surface contour of scar is elevated or depressed on 
palpation.
Scar is adherent to underlying tissue.
Skin is hypo- or hyper-pigmented in an area exceeding 
six square inches (39 sq. cm.).
Skin texture is abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 
sq. cm.).
Underlying soft tissue is missing in an area exceeding 
six square inches (39 sq. cm.).
Skin is indurated and inflexible in an area exceeding 
six square inches (39 sq. cm.).

Code 7800 provides that a skin disorder with one 
characteristic of disfigurement of the head, face, or neck is 
rated 10 percent disabling.  A skin disorder of the head, 
face, or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips, or; with two or three 
characteristics of disfigurement, is rated 30 percent 
disabling.  38 C.F.R. § 4.118.

The Board notes that the rating criteria for skin were 
recently revised effective October 23, 2008.  73 Fed. Reg. 
54708 (Sept. 23, 2008).  However, the announcement of the 
final regulation specifically states that the new criteria 
apply "to all applications for benefits received by VA on or 
after October 23, 2008" and that a Veteran rated under the 
skin criteria prior to that date may request review under 
these clarified criteria.  As the Veteran has not requested 
such review and his claim for increase was received prior to 
October 23, 2008, it is not necessary for the Board to 
consider the criteria in effect after October 23, 2008 in 
adjudicating his claim.  

VA regulations provide that individuals for whom medical 
examinations have been authorized and scheduled are required 
to report for such examination.  38 C.F.R. § 3.326(a).  VA 
regulations also address the consequences of a failure to 
report for a scheduled VA medical examination, and provide 
that when entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or reexamination, and a claimant, without good 
cause, fails to report for such examination in an original 
compensation claim, the claim shall be decided based on the 
evidence of record.  38 C.F.R. § 3.655. 

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The Veteran's chronic cellulitis of the scalp most closely 
fits the criteria for a 10 percent disability rating under 
Code 7806.  Based on the June 2005 VA examination report, 15 
percent of his scalp is affected by the condition, that is, 
more than 5 percent but less than 20 percent of the affected 
area.  He has been on a rotating regimen of antibiotics for 
his condition, and received a 3 week course of tapering 
corticosteroids beginning July 2005, but he has not received 
systemic therapy (such as corticosteroids) lasting more than 
6 weeks for any 12 month period of time during the appeal 
period.  The Veteran's disability picture does not more 
nearly approximate the criteria for a 30 percent disability 
rating because the cellulitis does not affect more than 20 
percent of his scalp or require six weeks or more of systemic 
(corticosteroid) therapy.

The Board has considered whether a compensable rating might 
be warranted under the alternate rating criteria for 
disfigurement of the head, face, or neck (Code 7800).  
However, in applying the regulatory criteria for Code 7800 to 
the Veteran's claim, the Board finds that the VA examination 
findings do not demonstrate a single characteristic of 
disfigurement resulting from his chronic cellulitis.  The 
June 2005 VA examination report does not describe the noted 
scarring in detail.  However, there is no indication that any 
of the scars exceed 5 inches in length, or one-quarter of an 
inch (0.6 cm) in width.  Nor is there is any indication that 
any of them are adherent to underlying tissue, or hyper- or 
hypopigmented or abnormally textured, indurated or inflexible 
in an area exceeding six square inches.  

While it is conceivable that an additional VA examination 
would yield a more detailed description of the scarring and a 
more accurate picture of the current extent of the Veteran's 
cellulitis, the Board finds that a remand for such an 
examination would be futile where the Veteran has failed to 
appear for numerous scheduled VA examinations (including 2 
related to this claim for increased rating).  [Notably, he 
also failed to appear for both his DRO hearing and his Board 
videoconference hearing, and to offer any explanation for 
such failures.]  The Board's decision in this matter is, of 
necessity, based accordingly.



Extraschedular Evaluation

In denying the claim for a higher rating, the Board also has 
considered whether the Veteran is entitled to a greater level 
of compensation on an extraschedular basis.  Ordinarily, the 
VA Schedule will apply unless there are exceptional or 
unusual factors which would render application of the 
schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  An extraschedular disability rating is 
warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected chronic cellulitis is inadequate.  A comparison 
between the level of severity and symptomatology of the 
Veteran's chronic cellulitis at last examination and the 
established criteria found in the rating schedule for such a 
disability shows that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the 
Veteran has required frequent hospitalizations for his 
service-connected chronic cellulitis, although he has at 
times been treated by VA outpatient care.  Additionally, 
there is not shown to be evidence of marked interference with 
employment due to the disability.  Based on the Veteran's own 
statements during the appeal period, he has experienced 
significant occupational instability.  However, his statement 
of January 2007 apparently attributes this predominantly to 
his alleged PTSD.  Although he indicated that he lost two 
days of work, and that his appearance had caused him to lose 
employment opportunities, he does appear to have been 
employed throughout the majority of the appeal period.  Thus, 
the record does not indicate that his service-connected 
chronic cellulitis of the scalp caused him 'marked' 
interference with employment (beyond that contemplated by the 
applicable rating criteria) or frequent hospitalizations, or 
other factors of like gravity such that application of the 
regular schedular standards is rendered impractical.  

In short, there is nothing in the record to indicate that the 
service-connected chronic cellulitis of the scalp caused 
undue interference with employment during the appeal period 
under consideration over and above that which is contemplated 
in the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  The Board therefore has determined that referral 
of this case for extraschedular consideration pursuant to 
38 C.F.R. § 3.321(b)(1) is not warranted.




ORDER

A rating in excess of 10 percent for chronic cellulitis of 
the scalp is denied.


____________________________________________
S. F. SYLVESTER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


